fb aed

United States Bankruptcy Court FILED
_____NORTHERN District Of CALIFORNIA _ OCT 3 0 2018

BANKRUPTCY COURT
OAKLAND, CALIFORNIA

IN RE. Kazi, Tanseer

Debtor(s). Case No.

-

A

Ti

f |
|

a

. 3 Age» f§
| ww i € fp ft.
! re, an e id rs _ ¥ dina
u ; » lines! ; ! Hi
The above named Debtor(s) hereby verify that the attached list of creditors is true

and correct to the best of my/our knowledge and that it corresponds to the creditors listed

in my/our schedules. ; / /
Date: 10/20|20|6 ‘int /.L
RY

Joint Debtor

 

Case: 18-42547 Doc#5_ Filed: 10/30/18 Entered: 10/30/18 14:30:21 Page 1 of 10
Advanced Call Center Tech
Po Box 9091
Gray ITN 37615-9091

Allied Interstate, Lle
P.o. Box 361445
Columbus OH 43236

Allied Interstate, Llc
P.o. Box 361445
Columbus OH 43236

Amazon/synchrony Bank
P.o. Box 960013
Orlando FL 32896-0013

Americas Tire/synchrony Bank
Po Box 960061
Orlando FL 32896-0061

Banana Republic/syncb
Po Box 530942
Atlanta GA 30353-0942

Barclays Bank Delaware

Card Services

P.o. Box 60517

City Of Industry CA 91716-0517

Best Buy Credit Services
Po Box 78009
Phoenix AZ 85062-8009

Case: 18-42547 Doc#5_ Filed: 10/30/18 Entered: 10/30/18 14:30:21 Page 2 of 10
Best Buy/citibank, N.a.
P.o. Box 6286
Sioux Falls SD 57117

Bureau Of Medical Economics
700 Empey Way
San Jose CA 95128

Capital One, N.a.
P.o. Box 71087
Charlotte NC 28272-1087

Capital One, N.a.
P.o. Box 60599
City Of Industry CA 91716-0599

Capital One, N.a.
P.o. Box 60599
City Of Industry CA 91716-0599

Care Credit/synchrony Bank
Po Box 960061
Orlando FL 32896-0061

Cavalry Spv I, Llc

500 Summit Lake Dr
Ste-400

Valhalla NY 10595-1340

Central Credit Services Llc
9550 Regency Square Blvd
Suite-500a

Jacksonville FL 32225

Case: 18-42547 Doc#5_ Filed: 10/30/18 Entered: 10/30/18 14:30:21 Page 3 of 10
Cep America California
Po Box 582663
Modesto CA 95358-0070

Chevron Visa/syncb
Po Box 960012
Orlando FL 32896-0012

City Of San Jose
200 East Santa Clara St
San Jose CA 95113

Client Services Inc
3451 Harry S. Truman Blvd.
Saint Charles MO 63301-4047

Client Services Ine
3451 Harry S. Truman Blvd.
Saint Charles MO 63301-4047

Client Services Inc
3451 Harry S. Truman Blvd.
Saint Charles MO 63301-4047

Client Services Inc
3451 Harry S. Truman Blvd.
Saint Charles MO 63301-4047

Comenity/overstock
Po Box 659707
San Antonio TX 78265-9707

Case: 18-42547 Doc#5_ Filed: 10/30/18 Entered: 10/30/18 14:30:21 Page 4 of 10
Comenity/zales Jewelers
Po Box 659819
San Antonio TX 78265-9119

Costco/citi Cards
Po Box 78019
Phoenix AZ 85062-8019

Custom Commercial Dry Cleaners
3201l-a, Investment Blvd
Hayward CA 94545

Discover
Po Box 51908
Los Angeles CA 90051-6208

Egs Financial Care, Inc
4740 Baxter Rd
Verginia Beach VA 23462

Egs Financial Care, Inc
4740 Baxter Rd
Verginia Beach VA 23462

Egs Financial Care, Inc
4740 Baxter Rd
Verginia Beach VA 23462

Exxon Mobil
P.o. Box 78072
Phoenix AZ 85062-8072

Case: 18-42547 Doc#5_ Filed: 10/30/18 Entered: 10/30/18 14:30:21 Page 5 of 10
Genpact Services Llc
Po Box 1969
Southgate MI 48195-0969

Home Depot/citibank, N.a.
Home Depot Credit Services
Po Box 78011

Phoenix AZ 85062-8011

Icbec Revenue Accounting
151 West Esplanade
North Vancouver BC V7m 3h9

Law Office Of John Mendonza
Po Box 5010
Pleasanton CA 94566

Law Office Of John Mendonza
Po Box 5010
Pleasanton CA 94566

Law Office-gerald J Beaudoin
3950 Buskirk Ave

Suite 300

Walnut Creek CA 94597

Law Office-gerald J Beaudoin
3950 Buskirk Ave

Suite 300

Walnut Creek CA 94597

Lvnv Funding Llc
Po Box 1280
Oaks PA 19456-1280

Case: 18-42547 Doc#5_ Filed: 10/30/18 Entered: 10/30/18 14:30:21 Page 6 of 10
Medicredit, Inc
Po Box 1629
Maryland Heights MO 63043-0629

Midland Credit Management, Inc
Po Box 2000
Warren MI 48090-2000

National Enterprise Systems
2479 Edison Blvd

Unit-a

Twinsburg OH 44087-2340

Newman Medical Group
6950 Santa Teresa Blvd
Ste-b

San Jose CA 95119-1300

Northstar Location Services
Attn Financial Services Dept.
4285 Genesee St

Cheektowaga NY 14225-1943

Npas Solutions, Llc
Po Box 2248
Maryland Heights MO 63043-1048

Paypal Credit
Po Box 71202
Charlotte NC 28272-1202

Paypal Credit
Po Box 71202
Charlotte NC 28272-1202

Case: 18-42547 Doc#5 Filed: 10/30/18 Entered: 10/30/18 14:30:21 Page 7 of 10
Paypal Credit Svces/synchrony
Po Box 960080
Orlando FL 32896-0080

Phillips 66 Co./syneb
P.o. Box 530942
Atlanta GA 30353-0942

Portfolio Recovery Associates
P.o. Box 12914
Norfolk VA 23541-1223

Portfolio Recovery Associates
P.o. Box 12914
Norfolk VA 23541-1223

Regional Med Ctr Of San Jose
P.o. Box 740766
Cincinnati OH 45274-0766

Sears Credit Cards/citibank Na
Po Box 78051
Phpenix AZ 85062-8051

Shell Card Payments
Po Box 9001011
Louisville KY 40290-1011

Sra Associates, Lle
401 Minnetonka Rd
Ho Nella NJ 08083

Case: 18-42547 Doc#5 Filed: 10/30/18 Entered: 10/30/18 14:30:21 Page 8 of 10
Stanford Federal Credit Union
Po Box 10690
Palo Alto CA 94303-0843

Stanislaus Credit Control Svea
914 14th St

Post Office Box 480

Modesto CA 95353

Superior Court Of Ca
County Of Alameda
24405 Amador St
Hayward CA 94544

Superior Court Of California
Alameda County Superior Court
1225 Fallon Street

Oakland CA 94612

Suttell & Hammer
P.o. Box C-90006
Bellevue WA 98009

Synchrony Bank/jcpenny
P.o. 960090
Orlando FL 32896-0090

The Provincial Court Of Albert
Ticket Production Centre

601 5th Street Sw

Calgary AB T2p 5p7

Toyota Financial Services
P.o. Box 5236
Carol Stream IL 60197-5236

Case: 18-42547 Doc#5_ Filed: 10/30/18 Entered: 10/30/18 14:30:21 Page 9 of 10
United Collection Bureau, Ine
5620 Southwyck Blvd

Ste-206

Toledo OH 43614

United Collection Bureau, Inc.
5620 Southwyck Blvd

Ste-206

Toledo OH 43614

Visa/stanford Federal Credit
Po Box 10690
Palo Alto CA 94303-0843

Walmart/synchrony Bank
P.o. Box-530927
Atlanta GA 30353-0927

Case: 18-42547 Doc#5 Filed: 10/30/18 Entered: 10/30/18 14:30:21 Page 10 of 10
